Citation Nr: 0020238	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-12 268	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a stomach disability, and if so, whether such 
evidence provides a basis for the grant of benefits.  

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for headaches, and if so, whether such evidence 
provides a basis for the grant of benefits.

5.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

In his Appeal To Board of Veterans' Appeals (VA Form 9) dated 
in December 1998, the veteran raised the issues of 
entitlement to service connection for a stomach disability 
and a disability manifested by headaches as secondary to his 
service-connected PTSD.  These issues have not been addressed 
by the RO.  Accordingly, they are referred to the RO for 
proper development.  



FINDINGS OF FACT

1.  The veteran has not submitted evidence of a chronic right 
shoulder disability in active service, evidence of a right 
shoulder disability following discharge from active service, 
or evidence of a diagnosis of a current right shoulder 
disability. 

2.  The veteran has not submitted evidence of a nexus between 
his current right hip disability, and the right hip pain for 
which he was treated during active service.  

3.  The veteran's claims for entitlement to service 
connection for a stomach disability and entitlement to a 
disability manifested by headaches were denied in a January 
1987 Board decision.  

4.  The evidence considered by the January 1987 Board 
decision concerning the issue of entitlement to service 
connection for a stomach disability consisted of the 
veteran's service medical records and the report of a March 
1985 VA examination; the decision denied entitlement to 
service connection on the basis that there was no evidence of 
a chronic stomach disability during service, and no evidence 
of a diagnosis of a current stomach disability.  

5.  The additional evidence submitted by the veteran 
concerning his claim for entitlement to service connection 
for a stomach disability includes information that was not 
previously considered, and which contains a diagnosis of a 
current stomach disability.  

6.  The veteran has not submitted evidence of a nexus between 
the stomach complaints for which he was treated in service, 
and his current stomach disability.  

7.  The additional evidence submitted by the veteran since 
January 1987 shows only that the veteran currently has 
headaches, which was known at the time of the January 1987 
decision, or repeats contentions that were previously 
considered.  

8.  The veteran's PTSD was productive of no more than 
considerable social and industrial impairment, and 
occupational and social impairment with reduced reliability 
and productivity due to symptoms including difficulty in 
establishing and maintaining effective work and social 
relationships from September 19, 1995, to June 30, 1998.

9.  The veteran's PTSD has been productive of total 
industrial impairment from July 1, 1998.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a right shoulder disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

2.  The veteran's claim for entitlement to service connection 
for a right hip disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

3.  The January 1987 Board decision which denied the veteran 
entitlement to service connection for a stomach disability 
and service connection for a disability manifested by 
headaches is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1105 (1999).

4.  The veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
stomach disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

5.  The veteran's claim for entitlement to service connection 
for a stomach disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

6.  The veteran has not submitted new and material evidence 
to reopen a claim for entitlement to service connection for a 
disability manifested by headaches.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

7.  The criteria for an evaluation in excess of 50 percent 
for PTSD from September 19, 1995, to June 30, 1998, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999). 

8.  The criteria for a 100 percent evaluation for PTSD from 
July 1, 1998, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that he has developed several 
disabilities as a result of active service.  He argues that 
he has developed a chronic right shoulder disability and 
chronic right hip disability due to injuries received in 
service.  He notes that his service medical records reflect 
treatment for his complaints, and argues that these 
complaints were the earliest manifestations of a chronic 
disability.  Furthermore, the veteran argues that he has 
developed a chronic gastrointestinal disability and chronic 
headaches due to active service.  He believes that he has 
submitted new and material evidence to reopen these 
previously denied claims.  

Right Shoulder and Right Hip

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

A review of the service medical records shows that the 
veteran was seen for complaints of right hip pain in 
September 1967.  The veteran had not experienced any problems 
while playing basketball the previous day, but started to 
have pain later while resting.  He described the hip as 
having given out on him.  The assessment was a froglegged 
right hip.  An X-ray study was negative.  

The veteran was seen for complaints of right shoulder pain in 
October 1968 and February 1969.  The February 1969 records 
describe an old automobile injury that was still productive 
of pain on movement of the right arm, as well as some right 
hip pain on rotation.  The pain was mostly in the groin area.  
X-ray studies of the right shoulder and right hip were 
negative. 

The March 1969 discharge examination noted that the upper 
extremities and lower extremities were normal.  The 
examination report was negative for a right shoulder 
disability or right hip disability, and was negative for a 
history of injuries to the right shoulder or right hip.  

The postservice medical records include the report of a VA 
examination conducted in March 1985.  There was no diagnosis 
of a right shoulder disability or a right hip disability, and 
the musculoskeletal examination was negative.  

A VA X-ray study from August 1995 revealed a total hip 
replacement on the left side.  There was otherwise no bony 
abnormality.  An additional view demonstrated some 
degenerative joint changes of both hips.  

The veteran was afforded a VA examination of the joints in 
January 1996.  He reported right shoulder pain since active 
duty.  There had been no known dislocations or single 
traumatic episodes to the shoulder.  He also reported right 
hip pain since ejection from a car while on active duty.  He 
said he had to ambulate with crutches for a prolonged period 
of time secondary to the right hip injury, and reported the 
onset of symptoms and pain during this active duty episode.  
No known diagnoses had been made for the right shoulder or 
right hip.  The veteran had subjective complaints of ongoing 
pain in his right shoulder, although he had been able to 
adapt.  He experienced pain with overhead activities.  The 
veteran also complained of pain in the right hip with 
prolonged walking.  He said the hip felt like it was going to 
give out, and that the pain was constant and daily.  On 
objective examination, there was no swelling or deformity of 
the right shoulder or right hip.  There was a questionably 
positive apprehension test for the right shoulder, but no 
evidence of impingement.  The right hip had no evidence of 
trochanter bursitis.  On the examination for objective 
evidence of pain, the veteran indicated that he was painful 
at the posterior glenohumeral region.  An X-ray study showed 
osteoarthrosis of both hips.  An X-ray study of the right 
shoulder was normal.  The diagnoses were right shoulder pain 
with no localizing findings, X-ray study was normal and range 
of motion full, and right hip osteoarthrosis with objective 
evidence by X-ray findings.  The examiner noted that the 
veteran reported the onset of symptoms while on active duty.  
He had full range of motion of his hip, and he was minimally 
to moderately limited secondary to right hip pain complaints. 

The veteran appeared at a hearing before a hearing officer at 
the RO in June 1997.  He testified that he had injured his 
right hip during service in jump school when his parachute 
did not properly open.  The veteran stated he had also 
injured the hip and his right shoulder in an automobile 
accident, which he indicated occurred during service.  The 
veteran said that he had not sustained any postservice 
injuries, and that he was not currently receiving treatment 
for his right shoulder or right hip disability.  See 
Transcript. 

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a right shoulder disability.  The service 
medical records show that the veteran was seen in October 
1968 and February 1969 for right shoulder pain.  X-ray 
studies were negative, and there was no diagnosis of a 
chronic disability.  The March 1969 discharge examination was 
negative for a right shoulder disability.  As the service 
medical records do not contain a diagnosis of a chronic right 
shoulder disability in service, the veteran must submit 
evidence of continuity of symptomatology in order for his 
claim to be well grounded.  Savage v. Gober, 10 Vet. App. 488 
(1997).  However, the March 1985 VA examination was negative 
for a right shoulder disability, and there is no evidence of 
treatment for a right shoulder disability between discharge 
from service and the January 1996 VA examination.  Finally, 
although the January 1996 VA examination contained a 
diagnosis of pain of the right shoulder, the examiner further 
noted that there were no localized findings, normal X-ray 
studies, and a normal range of motion.  Pain in and of itself 
without a diagnosis of current right shoulder disability does 
not establish the existence of a current disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, 
as the veteran has not submitted evidence of a chronic 
disability in service, evidence of a nexus between his 
complaints of right shoulder pain in service and his current 
complaints, or evidence of a current diagnosis of a right 
shoulder disability, his claim is not well grounded.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board also finds that the veteran has not submitted 
evidence of a well grounded claim for service connection for 
a right hip disability.  The veteran has submitted evidence 
of treatment for right hip pain in service, and he has 
submitted evidence of a current right hip disability.  
However, he has not submitted evidence of a nexus between the 
right hip pain for which he was treated in service, and his 
current right hip disability.  The service medical records do 
not contain evidence of or a diagnosis of a chronic right hip 
disability.  These records show that the veteran was seen for 
complaints of right hip pain in September 1967 after playing 
basketball, and in February 1969.  The veteran attributed the 
pain in February 1969 to an old automobile accident.  All X-
ray studies were negative, and the service medical records do 
not show treatment for injuries as a result of an automobile 
accident or indicate whether or not the old accident was 
incurred in service.  The remainder of the service medical 
records are negative for a right hip disability, and the 
March 1969 examination found the lower extremities to be 
normal.  Therefore, the veteran must submit evidence of 
continuity of symptomatology between discharge in March 1969 
and the diagnosis of his current disability.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

A review of the postservice medical records is completely 
negative for evidence of a right hip disability prior to the 
August 1995 VA X-ray study.  There is no medical evidence to 
show treatment for a right hip disability between 1969 and 
1995.  The veteran did not report any complaints regarding 
the right hip at the March 1985 VA examination, and the 
examination was negative for a disability.  Therefore, there 
is no evidence of continuity of symptomatology between 
service and the veteran's current disability.  Furthermore, 
the veteran has not submitted any medical opinion to 
establish a relationship between his current disability and 
active service.  The January 1996 examiner specifically noted 
that it was the veteran who reported the onset of symptoms in 
service, and did not express his own opinion regarding the 
relationship.  The Board notes the veteran's testimony 
regarding right hip pain through the years , as well as his 
sincere belief that his current disability is related to 
active service.  However, the veteran is not a physician, and 
he is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as there is no competent evidence of a 
nexus between the veteran's current right hip disability and 
active service, the veteran's claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); See also Savage v. 
Gober, 10 Vet. App. 488 (1997).

II. Stomach and Headaches

The veteran contends that he developed a disability 
manifested by headaches during active service.  He states 
that he has experienced headaches ever since he was struck by 
shrapnel in his forehead.  In addition, the veteran contends 
that he developed a stomach disability as a result of 
service.  He notes that he was treated for stomach complaints 
during service.  The veteran also believes that his service 
connected PTSD may be the cause of his stomach disability.  

The record indicates that entitlement to service connection 
for a stomach disability and a disability manifested by 
headaches was denied in a January 1987 decision of the Board.  
When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge v. West, the United States Court of Appeals for the 
Federal Circuit held that the third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  


Stomach

The evidence considered by the January 1987 Board decision 
consists of the veteran's service medical records, and the 
report of the March 1985 VA examination.  

A review of the service medical records shows that the 
veteran was seen for complaints of stomach cramps in December 
1965.  He became progressively worse throughout the day.  The 
disposition was gastroenteritis.  

The veteran complained of stomach cramps in April 1966.  He 
stated that his problems began after just one beer.  He said 
that this was a frequent problem.  The veteran had just 
returned from the field the previous day, and had not left 
the barracks area.  The impression was gastrointestinal 
distress.  

The March 1969 discharge examination was negative for stomach 
complaints.  The abdomen was found to be normal.  

At the time of the March 1985 VA examination, the veteran 
complained of stomach pain after eating, and noted that some 
foods made him sick.  The examiner stated that the veteran's 
symptoms revolved around a feeling of nausea after most 
meals, especially after meals that were heavy in fat or fried 
foods.  The symptoms appeared to indicate possible 
gallbladder involvement rather than gastric involvement.  
There was a history of a single episode of gallbladder colic, 
but there had been no recurrence.  The abdomen was scaphoid 
and soft.  There was mild tenderness in the epigastric area, 
but increasing tenderness along the right costal margin.  
There were no masses palpable, and the liver, kidney, and 
spleen were not palpable.  The diagnosis included gastric 
disease, and possible gallbladder disease.  However, after an 
X-ray study of the upper gastrointestinal tract by means of a 
barium meal found no ulcer, tumor, organic lesion, or 
evidence of a diaphragmatic hernia, the examiner revised the 
diagnosis to read "not found disease".  

The January 1987 Board decision noted that while the veteran 
was treated for stomach complaints during service, a stomach 
disability was not demonstrated during service or on 
examination at separation from service.  In addition, a 
stomach disability was not demonstrated on the recent March 
1985 VA examination.  

The additional evidence submitted since January 1987 includes 
VA treatment records dated December 1996.  These records show 
that the veteran had complaints of epigastric disease on and 
off for many years.  There had been a diagnosis of gastritis 
in 1985.  An upper gastrointestinal series had resulted in a 
diagnosis of peptic ulcer disease.  The assessment was 
epigastric discomfort.  

April 1997 VA treatment records show that the veteran was 
followed for several disabilities, including PTSD and 
dyspepsia.  He had complaints of constant upset stomach 
discomfort.  Cool liquids would ease the pain, and it was no 
worse with meals.  However, he would feel bloated after 
meals.  The impression included chronic dyspepsia.  

VA treatment records dated May 1997 note that the veteran has 
a history of PTSD and diabetes mellitus.  He had undergone an 
upper gastrointestinal series, and continued to have 
abdominal pain, epigastric burning, and nausea.  The veteran 
had not tried antacids.  He had been treated for H. pylori, 
but this did not help.  Sometimes food would make the pain 
worse, especially if the food was spicy or fatty.  There was 
no reflux, and no difference when the veteran changed his 
position.  The veteran did not have any melena, and was not 
sure if his stomach problem was related to his PTSD.  The 
assessment included epigastric abdominal pain, possible 
gastroesophageal reflux disease, and questionable gastritis.  

At the June 1997 hearing, the veteran testified that he had 
experienced stomach problems since his service in Vietnam.  
He stated that he experienced bloating of the stomach.  The 
veteran further noted that one of his doctors told him that 
his stomach problems might have something to do with his 
PTSD, but that he did not offer an opinion relating the 
stomach problems to his PTSD.  See Transcript.

The veteran continued to receive treatment for stomach 
complaints throughout 1997.  June 1997 VA treatment records 
indicate that the veteran continued to have dyspepsia and 
abdominal cramping.  Records from July 1997 include an 
impression of borderline peptic ulcer disease.  He was still 
having problems in August 1997, and complained of stomach 
upset and nausea without vomiting or diarrhea.  He was a 
borderline diabetic.  On examination, there was minimal 
epigastric tenderness, without rebound.  The assessment 
included questionable dyspepsia.  September 1997 records show 
chronic epigastric pain.  His past medical history included 
PTSD.  The physical examination was normal.  

The veteran underwent an upper endoscopy study in November 
1997.  The impression was a normal upper endoscopy.  

A gastric emptying test was conducted in November 1997.  The 
emptying value was slightly prolonged, which suggested a 
degree of gastroparesis.  The primary diagnostic code was 
major abnormality, physician aware.  

December 1997 records show a history of chronic epigastric 
pain for 20 years.  The  abdomen was soft and nontender on 
examination, with positive bowel sounds.  The impression 
included functional dyspepsia with irritable bowel syndrome, 
and PTSD.  

VA treatment records from April 1998 show that the veteran 
had nonulcer dyspepsia and possible irritable bowel syndrome.  
An examination was negative.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for a stomach disability.  The additional 
evidence submitted by the veteran show chronic stomach pain, 
and objective evidence of an abnormality on the emptying 
test.  This evidence is new in that it contains information 
that was not considered by the Board in January 1987.  It is 
material in that the information demonstrates the existence 
of a current stomach disability, and the lack of such 
evidence formed part of the basis for the January 1987 denial 
of service connection for this disability.  Therefore, the 
veteran's claim is reopened.  

However, after a review of the entire evidentiary record and 
the veteran's contentions, the Board is unable to find that 
the veteran has submitted evidence of a well grounded claim 
for entitlement to service connection for a stomach 
disability.  The service medical records demonstrate that the 
veteran was seen on two occasions for stomach complaints, and 
note his report that this was a frequent problem.  However, 
there is no evidence of treatment for stomach complaints for 
nearly the last three years of the veteran's period of active 
service.  These records do not contain a diagnosis of a 
chronic stomach disability, and the March 1969 discharge 
examination was normal.  As the evidence does not establish 
the existence of a chronic disability in service, the veteran 
must submit evidence of continuity of symptomatology between 
active service and the diagnosis of his current disability.  
Savage v. Gober, 10 Vet. App. 488 (1997).

The evidence does not demonstrate continuity of 
symptomatology between the stomach complaints for which the 
veteran was treated in service, and his current stomach 
disability.  There is no evidence of treatment for a stomach 
disability between the veteran's discharge from service in 
March 1969, and the March 1985 VA examination.  Therefore, it 
appears as if the complaints for which the veteran were 
treated during service were acute and transitory.  None of 
the postservice medical evidence contains an opinion that 
relates the veteran's current stomach complaints to active 
service.  The Board recognizes the veteran's belief, as 
expressed in his written statements and testimony, that his 
current stomach disability is the same disability for which 
he was treated in service, but the veteran is not competent 
to make such a medical judgment.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, as the veteran has not 
submitted evidence of continuity of symptomatology or a 
competent medical opinion to establish a nexus between his 
current disability and active service, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Winters 
v. West, 12 Vet. App. 203 (1999).


Headaches

The evidence considered by the January 1987 Board decision 
consists of the veteran's service medical records, and the 
report of the March 1985 VA examination.  

A review of the service medical records is completely 
negative for treatment for or a diagnosis of headaches.  The 
veteran received a superficial abrasion without penetration 
from a shrapnel wound in October 1965.  There was no report 
of headaches.  The Board notes that service connection is 
currently in effect for status post fragmentation wound to 
the forehead.  

The veteran reported that the pains in his head were becoming 
worse at the March 1985 VA examination.  He stated that he 
had constant pain in his head, and that these symptoms began 
in Vietnam.  The history of the shrapnel wound was noted.  
The veteran indicated that his headaches began and continued 
from that time onwards.  He described the headaches as 
little, and he never reported them.  Currently, his headaches 
had become so bad that the veteran was considering leaving 
his job.  They were described as bifrontal.  A complete 
neurological examination was entirely within normal limits.  
The skull of the veteran was examined, and there was no sign 
of an old injury.  An X-ray study of the skull and paranasal 
sinuses did not identify any abnormality.  The clinical 
diagnosis was headaches related to tension/anxiety, and/or 
depression.  

The January 1987 Board decision noted that the evidence did 
not show findings or a diagnosis of an organic disability 
manifested by headaches.  The March 1985 VA examination had 
attributed the veteran's headaches to tension, anxiety, or 
depression.  A review of the record failed to show findings 
or a diagnosis of headaches due to injury during service, or 
continuity of symptomatology during service or thereafter.  

The evidence submitted since the January 1987 Board decision 
includes October 1996 VA treatment records which include an 
impression of chronic recurrent headaches.  No additional 
information as to the etiology of the headaches was noted.  

On the occasion of the June 1997 hearing, the veteran 
testified that his headaches began during service.  He would 
have three to four headaches each week.  They would force him 
to stop, relax, and be very still until they ended.  He was 
not taking any medication for the headaches.  The only head 
injury he had ever sustained had been from the shrapnel in 
service.  The veteran stated that he had never been told by a 
doctor what was the cause of his headaches.  See Transcript. 

The Board finds that the veteran has not submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for a disability manifested by headaches.  
The only additional medical evidence submitted by the veteran 
to show treatment for headaches is the October 1996 VA 
treatment records, which contain an impression of chronic 
recurrent headaches.  These records do not contain an 
examination of the veteran, and do not show any comments or 
opinions as to the nature or etiology of the headaches.  The 
evidence considered by the January 1987 Board decision noted 
that the veteran had chronic headaches, and the current 
existence of headaches is not a fact that is in contention.  
Therefore, the information contained in the October 1996 
records is not new.  Similarly, the testimony presented by 
the veteran at the June 1997 hearing consists of contentions 
that were previously considered in January 1987, and does not 
contain new evidence.  Therefore, as the veteran has not 
presented new evidence pertaining to his claim for 
entitlement to service connection for headaches, his claim 
may not be reopened.  

III. Increased Rating

The veteran contends that the 50 percent evaluation currently 
assigned to his service connected PTSD is insufficient to 
reflect its current level of severity.  He notes his low 
scores on the Global Assessment of Functioning (GAF) scale, 
and does not believe he would be able to work in any 
substantial capacity.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record shows that entitlement to service connection for 
PTSD was established in an August 1996 rating decision.  A 30 
percent evaluation was assigned for this disability, 
effective from September 19, 1995.  This evaluation was 
increased to 50 percent in a June 1997 rating decision, also 
effective from September 19, 1995.  The 50 percent evaluation 
currently remains in effect.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

After the veteran submitted his claim for entitlement to an 
increased rating, the VA amended its regulations pertaining 
to the rating schedule for mental disorders, including PTSD.  
See 38 C.F.R. § 4.130, Diagnostic Codes 9411 (1997).  These 
regulations became effective on November 7, 1996.  When a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO considered both the old and new 
regulations in a July 1998 supplemental statement of the 
case.  Therefore, the Board will review the veteran's claim 
under the regulations in effect both before and after 
November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  PTSD which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling. 

A 50 percent evaluation was warranted if the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

The evidence includes the report of a January 1996 VA 
psychiatric examination.  The veteran indicated that he had 
held about five or six jobs since discharge from service, 
with each lasting about five years.  He had worked as a 
furniture mover, at a mining company, at a gas station, and 
for the Department of Corrections.  He was also a self-
employed truck driver, but had been unemployed since 1992 
when he lost his license because of an equipment violation.  
He was also an ordained minister.  The veteran reported 
recurrent and intrusive distressing recollections of Vietnam, 
as well as recurrent and distressing dreams.  He had 
nightmares about once a week.  There were occasional 
flashbacks brought on by helicopters.  The veteran made some 
efforts to avoid crowds and people, but was able to watch 
Vietnam movies.  He felt detached and estranged from his 
family, and had difficulty in showing love and affection.  
The veteran had occasional insomnia.  He had anger and 
irritability.  He was hypervigilant and had an increased 
startle response, although this was not as bad as when he 
first returned from Vietnam.  On mental status evaluation, 
the veteran was casually groomed and dressed.  He was 
pleasant and cooperative, showed no signs of emotion, and was 
oriented.  The veteran's affect and mood showed dysphoria, 
which he did not recognize or want to talk about.  There were 
also symptoms of depression and insomnia, loss of energy, 
loss of interest, and feelings of hopelessness and 
worthlessness.  He said that this began in 1992 when he lost 
his trucking license.  He denied any current suicidal or 
homicidal thoughts or plans.  The veteran's memory was fair 
for recent and remote events.  There was no evidence of any 
overt psychotic manifestations, and he denied delusions, 
hallucinations, and ideas of reference.  His insight and 
judgment were intact.  The diagnoses included PTSD, chronic, 
with dysthymia.  The veteran's score on the GAF scale was 50 
to 55 both currently and for the past year.  

The veteran also underwent a VA psychological evaluation in 
January 1996.  His employment history was noted, and he was 
said to have begun driving a truck in 1978.  His license was 
currently suspended, and he would have to pay a fine and 
restitution in order to obtain his license again.  The 
veteran said he heavily abused alcohol until 1980, and that 
he had not had a drink since that time.  He said that he had 
covered up his Vietnam experiences until recently.  He 
indicated that after he lost his trucking business, he began 
to experience problems due to having too much time on his 
hands.  The veteran felt that being employed and on the road 
allowed him an opportunity to escape mental pressure.  He 
began to experience a feeling of sadness and depression 
following his employment problems.  On examination, the 
veteran was alert and oriented.  He was casually dressed.  
His mood appeared depressed, and his affect was appropriate.  
There was no evidence of a thought disorder, and memory was 
normal.  The veteran denied current suicidal and homicidal 
ideations.  Psychological testing revealed that the veteran 
experienced significant depressive symptoms as well as 
somatic complaints.  The diagnostic impressions included 
major depressive episode, single episode, moderate. 

The January 1996 report of an interview with a VA social 
worker relates the veteran's military and employment history.  
He was currently noted to be an ordained minister, although 
he had quit working with the youth in his church because he 
felt he could not be a good role model.  The veteran reported 
an increase in thinking about his experiences in Vietnam, 
even when he did not want to think of these experiences.  He 
avoided crowds, and his only support network was his wife and 
children.  The veteran indicated that he did not have many 
friends, and was isolated even in his church.  He said he was 
quick tempered and moody, which was a change in his 
personality.  The local mountains and helicopters triggered 
increased memories of Vietnam.  He experienced difficulty in 
concentration and motivation.  He frequently had nightmares 
of combat, which would frighten his wife.  The impression was 
that the veteran appeared to manifest the symptoms of PTSD.  
These included recurrent and intrusive distressing 
recollections of combat, recurrent distressing dreams of 
combat, efforts to avoid thoughts or feelings associated with 
the trauma, restricted range of affect, markedly diminished 
interest in significant activities, difficulty with sleep, 
and difficulty concentrating.  The social worker opined that 
the veteran was not able to meet the demands of employment at 
that time.  

VA treatment records from January 1996 note that the veteran 
had recently been afforded a VA examination for PTSD.  It was 
felt that his symptoms of depression and social isolation 
might benefit from treatment.  The diagnoses included PTSD, 
with major depression.  The current GAF was 53, and the 
highest for the past year was 56.  

October 1996 VA treatment records show the veteran reported 
feeling better since starting his PTSD focus group.  The 
impression was PTSD, improved.  

At the June 1997 hearing, the veteran testified that he was 
receiving treatment twice a week from the VA for his PTSD, 
but he had never been hospitalized for his disability.  He 
had last worked in 1992, when he was employed as a truck 
driver.  He said he had problems being around large groups of 
people, even when in church.  He noted that he was a part-
time minister, but he would do his job and leave without 
socializing.  His position involved working for only two or 
three hours each Sunday.  The veteran noted he had a suicide 
attempt in 1991 or 1992.  He had been married for 26 years.  
The veteran's wife testified that he had nightmares about 
twice a week in which he would wake up and make noises that 
sounded like a gun.  The veteran usually stayed around the 
house, and his hobby was working on cars.  He preferred 
solitude.  See Transcript. 

VA treatment records dated June 1998 show that the veteran's 
symptoms included increased irritability and decreased 
concentration.  He also experienced sleep disturbances, 
intrusive thoughts, and isolation from family and friends.  

July 1998 VA treatment records show that the veteran 
continued to have decreasing sleep and increasing nightmares.  
Other July 1998 records include a GAF score of 35 to 40.  

VA treatment records from September 1998 indicate that the 
veteran was bothered by a situation involving his daughter.  
He was experiencing decreased sleep, with increasing 
nightmares, hypervigilance, anger outbursts, and intrusive 
thoughts of the situation and Vietnam.  He was also angry, 
depressed, and fatigued.  

October 1998 records reveal that the veteran continued to be 
very stressed and upset.  The impression included PTSD and 
major depression.  The veteran's GAF score was 25 to 35.  

The veteran was afforded a VA psychiatric examination in 
October 1998.  The claims folder was reviewed by the 
examiner.  It was noted that VA treatment records showed a 
recent exacerbation, and included a GAF score of 25 to 35 for 
the veteran's current level of functioning.  The veteran 
described his current social life as non-existent.  He said 
he only interacted with close family members and people in 
his PTSD group.  He never went out and no longer went to 
church, even though he was an ordained family minister.  He 
typically spent 12 to 14 hours each day alone working on 
cars, as this was the only way he knew to stay relaxed.  The 
veteran reported a long history of suicidal and homicidal 
ideation, which had been serious on two previous occasions.  
He had never made an attempt, but did have a gun in his 
possession that he contemplated using in 1992 or 1993, and 
again in 1998.  He had frequent thoughts of harming others 
since February 1998.  Although he had been able to control 
his violent impulses up to this point, he felt afraid of 
losing control in the future, and this was the reason he 
isolated himself.  The veteran remained unemployed, but 
stated he hoped to go back to work as it was important to his 
self-image.  However, he currently did not feel capable of 
working as he could not tolerate being around others, and was 
unable to maintain his motivation and concentration.  He said 
he was afraid he would explode at someone.  

The veteran's subjective complaints at the October 1998 
examination included combat related nightmares, intrusive 
recollections, sleep disturbances, trouble concentrating, 
feelings of irritability, and hypervigilance.  He also 
described significant symptoms of depression, including a 
dysphoric mood, poor energy, and thoughts about death.  He 
had feelings of sudden anxiety that caused him to stop 
whatever he was doing, and said that these had increased in 
severity and frequency to about twice a week.  The examiner 
stated that these symptoms were likely the result of panic 
attacks.  On mental status examination, the veteran was 
neatly dressed and groomed.  He was alert and fully oriented.  
His social interaction was pleasant and appropriate.  He 
described his mood as covered up, but feeling bad on the 
inside.  The veteran's affect was dysphoric, which appeared 
consistent with his reported mood.  His speech and thought 
process appeared normal, and his insight and judgment were 
intact.  No evidence of paranoia or delusions was noted.  The 
veteran reported daily auditory hallucinations, which had 
begun about a year ago.  These consisted of a woman's voice 
calling his name, and he would sometimes answer.  The veteran 
also reported visual hallucinations, which were images and 
shadows in his peripheral vision.  He denied current suicidal 
or homicidal ideation, and his memory was intact.  The 
diagnosis was PTSD, major depressive disorder, and rule out 
panic disorder.  The veteran's current GAF score was 35, but 
his highest for the past year was 55.  The examiner stated 
that given the veteran's previous level of functioning and 
his strong motivation to return to employment, his prognosis 
for significant improvement was fairly good with continued 
treatment.  

The veteran underwent an additional VA fee basis psychiatric 
examination in January 1999.  The claims folder was reviewed 
in conjunction with this examination.  The veteran reported 
feeling anxiety, nightmares, and flashbacks about Vietnam.  
He would become depressed and anxious about these events 
sometimes to the point where he could not breathe.  The 
veteran currently worked one to three hours each week taking 
care of his elderly mother.  He was noted to take medication 
for his disability, and to receive outpatient care from the 
VA.  The veteran denied delusions, hallucinations, and 
suicidal thoughts.  He said that he sometimes had panic 
attacks, but he could not describe them.  The veteran said he 
had problems controlling impulses, which decreased his 
motivation and made him anxious and sad.  He stated he had 
major changes in his daily activities, and that he was less 
active and less social.  On objective examination, the 
examiner stated that the veteran did not have impairment of 
thought process or communication, and did not have delusions 
or hallucinations.  There was no psychosis, inappropriate 
behavior, or suicidal or homicidal ideations.  The veteran 
had the ability to maintain minimal personal hygiene and 
other activities of living.  He was oriented, and did not 
seem to have severe memory loss.  The veteran did not have 
obsessive or ritualistic behavior, although he was 
preoccupied with his Vietnam experiences.  There was no 
evidence of severe panic attacks, severe depression and 
anxiety, severe impaired impulse control, or severe sleep 
impairment.  The diagnoses included PTSD, moderate.  The GAF 
score was 65.  

VA treatment records from January 1999 describe the veteran's 
PTSD symptoms as at baseline.  He experienced nightmares, 
outbursts, and no sleep, as well as depression.  The 
diagnoses were PTSD and major depression, and the GAF was 35 
to 45.  

February 1999 VA records show that the veteran's PTSD 
symptoms were severe and stable.  He was trying hard to stay 
busy and functional, but select an occupation that allowed 
him not to exacerbate his PTSD.  The veteran still had poor 
sleep, anger, and irritability.  He was isolated and unable 
to be around crowds.  The diagnoses were PTSD and major 
depression, and the GAF was 35 to 45.  

Undated VA treatment records received at the same time as 
other VA treatment records dated from December 1998 to April 
1999 show that the veteran was depressed with poor energy and 
decreased sleep.  He had poor concentration and memory.  The 
diagnoses were chronic PTSD, and major depression.  The GAF 
score was 25.  

September 1999 records indicate that the veteran had 
experienced a recent stressor in the form of his wife's 
illness.  His PTSD symptoms were greatly aggravated by his 
wife's situation.  On examination, the veteran was casually 
groomed.  He was irritable and hypervigilant.  The veteran 
appeared agitated and depressed, and his affect was flat.  
His thought processes were generally goal directed.  He 
denied auditory hallucinations, and suicidal or homicidal 
ideations.  However, the veteran was paranoid, and his 
symptoms escalated easily if provoked.  He was alert and 
oriented, but his concentration was poor.  The veteran's 
insight and judgment were mildly impaired, and his impulse 
control was poor.  Other symptoms included depression, 
anhedonia, feelings of guilt and worthlessness, rage, 
isolation, and withdrawal.  He had nightmares every night, 
and severe insomnia.  The assessment was PTSD with secondary 
major depression.  The GAF score was currently 35, and was 35 
for the past year.  He was advised to call the emergency room 
if suicidal or homicidal ideations occurred.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
evaluation in excess of 50 percent is warranted for the 
period from September 19, 1995, to June 30, 1998.  The 
January 1996 examination shows that the veteran's symptoms 
included depression, loss of energy, and sleep problems.  He 
also had some problems with concentration and intrusive 
thoughts.  He was unemployed during this period, but this was 
due to losing his trucking license.  His hypervigilance and 
startle response had improved since he returned from Vietnam.  
His nightmares were once a week, and his insomnia was only 
occasional.  There was no evidence of any overt psychotic 
manifestations, and he denied delusions, hallucinations, and 
ideas of reference.  His insight and judgment were intact.  
October 1996 records note improvement.  The social worker who 
interviewed the veteran in January 1996 opined that he was 
not able to meet the demands of a job, but this opinion is 
outweighed by the symptoms noted on the psychiatric 
examination, as well as the GAF score of 50 to 55.  A GAF 
score of 51 to 60 represents moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning, 
such as having few friends or conflicts with peers and co-
workers.  The Board finds that these symptoms and GAF scores 
do not equate to greater than considerable social and 
industrial impairment, which warrants a 50 percent evaluation 
under the rating code in effect prior to November 1996.  
38 C.F.R. § 4.132, Code 9411 (1996).  Similarly, these 
symptoms and GAF scores are commensurate with occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as difficulty in 
establishing and maintaining effective work and social 
relationships, which merits a 50 percent evaluation under the 
rating code currently in effect.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

However, the Board finds that a 100 percent evaluation is 
merited for the veteran's service connected PTSD from July 1, 
1998.  The evidence shows that the veteran has been receiving 
ongoing treatment from a VA facility for his PTSD.  Treatment 
records from 1998 until the present show that he began to 
experience increased sleep problems, irritability, and 
isolation.  These records have also demonstrated consistent 
symptoms of isolation from friends and family, an inability 
to be around crowds, increased irritability, and loss of 
energy with fatigue.  Additional symptoms have included 
depression, hypervigilance, rage, and anger.  The October 
1998 VA examination noted auditory and visual hallucinations, 
as well as possible panic attacks.  The more recent records 
show mild impairment of insight and judgment, with poor 
impulse control.  The veteran has been unemployed since 1992, 
and while his unemployment was initially unrelated to his 
PTSD, he is currently unable to perform even the two or three 
hours of ministerial work he had previously done every 
Sunday.  

The July 1, 1998, VA treatment records show a GAF score of 35 
to 40.  With the exception of the GAF score of 65 recorded on 
the January 1999 VA examination, the remaining GAF scores 
dated from July 1998 to September 1999 have ranged from 25 to 
45.  GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  The 
Board notes that the January 1999 fee basis examination was 
conducted without the benefit of a review of the veteran's 
claims folder.  The Board finds the GAF scores of 25 to 45 
assigned with the aid of the veteran's medical records or by 
VA medical professionals who treat the veteran on a regular 
basis to be more probative.  

A GAF score of 21 to 30 represents behavior that is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment, or an 
inability to function in almost all areas, such as staying in 
bed all day and not having a job, home, or friends.  A score 
of 31 to 40 represents some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, such as avoiding friends, neglecting family, and an 
inability to work.  Ibid.  The Board finds that the GAF 
scores of 25 to 35, which appear to be the predominate scores 
from July 1, 1998, to the present, equate to being 
demonstrable unable to obtain or retain employment.  The 
criteria contained in Diagnostic Code 9411 are each 
independent bases for granting a 100 percent evaluation.  
Johnson v. Brown, Vet. App. 95, 97 (1994).  Therefore, this 
warrants a 100 percent evaluation under the rating code in 
effect prior to November 1996, which must be applied in this 
case as it is the rating code most favorable to the veteran.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied. 

Entitlement to service connection for a right hip disability 
is denied. 

The veteran's claim for entitlement to service connection for 
a stomach disability is reopened.

Entitlement to service connection for a stomach disability is 
denied. 

The veteran has not submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
headaches; the appeal is denied. 

Entitlement to an evaluation in excess of 50 percent for PTSD 
from September 19, 1995, to June 30, 1998, is denied. 


                                                                              
(CONTINUED ON NEXT PAGE)


Entitlement to a 100 percent evaluation for PTSD from July 1, 
1998, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

